J-S40045-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
             v.                                :
                                               :
TAVINE HILL,                                   :
                                               :
                   Appellant                   :      No. 3488 EDA 2015

                Appeal from the PCRA Order November 2, 2015
              in the Court of Common Pleas of Delaware County,
              Criminal Division, No(s): CP-23-CR-0005672-2012

BEFORE: BOWES, MUNDY and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                            FILED JULY 06, 2016

      Tavine Hill (“Hill”) appeals, pro se, from the Order dismissing his

second Petition for relief filed pursuant to the Post Conviction Relief Act

(“PCRA”). See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      On April 16, 2013, Hill entered an open guilty plea to robbery,

conspiracy to robbery, and possession of a firearm, prohibited. That same

day, the trial court sentenced Hill to an aggregate term of five to ten years

in prison, to be followed by a probation term of three years.     Hill filed a

Motion for Reconsideration of Sentence, which the trial court denied on May

13, 2013. Hill did not file a direct appeal.

      Hill filed his first PCRA Petition on November 4, 2013. The PCRA court

dismissed the Petition. Hill appealed the dismissal; however, the appeal was

dismissed for failure to file a brief.
J-S40045-16


     Hill filed the instant pro se PCRA Petition on September 8, 2015. The

PCRA Court issued a Notice of Intent to Dismiss Without Hearing, and

thereafter dismissed the Petition on November 2, 2015. Hill filed a timely

Notice of Appeal.

           We review an order dismissing a petition under the PCRA
     in the light most favorable to the prevailing party at the PCRA
     level. This review is limited to the findings of the PCRA court
     and the evidence of record. We will not disturb a PCRA court’s
     ruling if it is supported by evidence of record and is free of legal
     error. This Court may affirm a PCRA court’s decision on any
     grounds if the record supports it. Further, we grant great
     deference to the factual findings of the PCRA court and will not
     disturb those findings unless they have no support in the record.
     However, we afford no such deference to its legal conclusions.
     Where the petitioner raises questions of law, our standard of
     review is de novo and our scope of review plenary.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012).

     Under the PCRA, a defendant must file any PCRA petition within one

year of the date that the judgment becomes final.               42 Pa.C.S.A.

§ 9545(b)(1). A judgment of sentence becomes final “at the conclusion of

direct review, including discretionary review in the Supreme Court of the

United States and the Supreme Court of Pennsylvania, or the expiration of

time for seeking review.”     Id. § 9545(b)(3).       The PCRA’s timeliness

requirements are jurisdictional in nature, and a court may not address the

merits of the issues raised if the PCRA petition was not timely filed.

Commonwealth v. Albrecht, 994 A.2d 1091, 1093 (Pa. 2010).

     In the present case, because Hill did not file a direct appeal following

the denial of his Motion for Reconsideration of Sentence, his judgment of


                                 -2-
J-S40045-16


sentence became final on June 12, 2013. See 42 Pa.C.S.A. § 9545(b)(3);

see also Pa.R.A.P. 903(a); Pa.R.Crim.P. 720(A)(2)(a).      Hill had until June

12, 2014, to file a timely PCRA petition.    Thus, the instant September 8,

2015 Petition is facially untimely under the PCRA.

      The PCRA provides three exceptions to the one-year time limitation:

(1) the failure to raise the claim was the result of government interference;

(2) the facts of the new claim were unknown to the petitioner and could not

have been discovered with due diligence; (3) the right asserted is a

constitutional right recognized by the United States Supreme Court or the

Pennsylvania Supreme Court after the time period provided in the section

and has been held to apply retroactively. 42 Pa.C.S.A. § 9545(b)(1)(i-iii).

Any PCRA petition invoking one of these exceptions must be filed within sixty

days of the date the claim could have been presented. Id. § 9545(b)(2).

      Hill invokes the third exception and claims that the United States

Supreme Court decision in Alleyne v. United States, __ U.S. __, 133 S.

Ct. 2151 (2013), renders his sentence illegal. Brief for Appellant at 12, 14-

18.   In Alleyne, the Supreme Court held that any fact that increases the

sentence for a given crime must be submitted to the jury and found beyond

a reasonable doubt. Alleyne, 133 S. Ct. at 2155.

      Here, the trial court did not impose a mandatory minimum sentence.

Thus, Hill’s claim that his sentence is based on an illegal or unconstitutional

statute is without merit.



                                  -3-
J-S40045-16


      Even if the trial court had imposed a mandatory minimum sentence,

Hill failed to file his Petition within sixty days of June 17, 2013, the date of

the Alleyne decision. See Commonwealth v. Cintora, 69 A.3d 759, 763

(Pa. Super. 2013) (stating that to fulfill the 60-day requirement, defendants

need to file their petitions within 60 days from the date of the court’s

decision). Further, Alleyne is not retroactive to cases where the judgment

of sentence was final. See Commonwealth v. Miller, 102 A.3d 988, 995

(Pa. Super. 2014) (stating that neither the United States Supreme Court nor

the Pennsylvania Supreme Court has held that Alleyne applies retroactively

where   the   judgment     of   sentence   has   become     final);   see   also

Commonwealth v. Riggle, 119 A.3d 1058, 1067 (Pa. Super. 2015). Thus,

Hill failed to meet the requirements of the third timeliness exception.1

      Accordingly, the PCRA court properly dismissed Hill’s Petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/6/2016



1
  We note that Hill baldly claims that the PCRA’s time limitations are
unconstitutional and violate due process. Brief for Appellant at 11-12, 18-
19. However, such a claim lacks merit, as our Supreme Court has held that
the PCRA’s time limitations and its exceptions are constitutional. See
Commonwealth v. Peterkin, 722 A.2d 638, 643 (Pa. 1998).


                                  -4-